Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 1 of 24 Page ID #:31



            CENTER FOR DISABILITY ACCESS
     1      Raymond Ballister Jr., Esq., SBN 111282
     2      Phyl Grace, Esq., SBN 171771
            Russell Handy, Esq., SBN 195058
     3      Dennis Price, Esq., SBN 279082
            Christopher A. Seabock, Esq., SBN 279640
     4      8033 Linda Vista Road, Suite 200
            San Diego, CA 92111
     5      (858) 375-7385; (888) 422-5191 fax
            phylg@potterhandy.com
     6
     7
                                   UNITED STATES DISTRICT COURT
     8                            CENTRAL DISTRICT OF CALIFORNIA
     9
    10
            Brian Whitaker,                     Case No. 5:19-cv-01784-RGK-SHK
    11
                    Plaintiff,                  Plaintiff’s OSC Response re:
    12                                          Supplemental Jurisdiction
               v.
    13
            Allsaints Spitalfields USA Retail   Honorable Judge R. Gary Klausner
    14      LTD, an England and Wales Foreign
            Corporation; and Does 1-10,
    15
                    Defendants.
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




          Response to OSC                              Case No.: 5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 2 of 24 Page ID #:32




     1                                            TABLE OF CONTENTS

     2
     3    TABLE OF CONTENTS ....................................................................................... i
     4    TABLE OF AUTHORITIES ................................................................................iii
     5
             I. THIS COURT SHOULD EXERCISE SUPPLEMENTAL
     6
                     JURISDICTION BECAUSE IT HAS ORIGINAL JURISDICTION
     7
                     OVER PLAINTIFF’S AMERICANS WITH DISABILITIES ACT
     8
                     CLAIM AND BECAUSE THE UNRUH CLAIM IS SO RELATED
     9
                     IT FORMS PART OF THE SAME CASE OR CONTROVERSY.............1
    10
                A. This Court Has Original Jurisdiction Over Plaintiff’s ADA Claim...........1
    11
    12          B. Plaintiff’s State Claim is So Related It Forms Part of the Same Case
    13                     or Controversy. ...............................................................................1
    14       II. THE UNRUH CLAIM DOES NOT RAISE A NOVEL OR COMPLEX
    15               ISSUE OF STATE LAW, DOES NOT PREDOMINATE OVER
    16               THE ADA CLAIM, AND THERE ARE NO EXCEPTIONAL
    17               CIRCUMSTANCES OR COMPELLING REASONS FOR
    18               DECLINING JURISDICTION...............................................................2
    19
                A. Plaintiff’s State Claim Does Not Raise a Novel or Complex Issue of
    20
                           State Law. .......................................................................................3
    21
                B. Plaintiff’s State Claim Does Not Substantially Predominate Over
    22
                           the ADA Claim................................................................................3
    23
    24          C. The Supreme Court Has Stated that the Most Important

    25                     Considerations are Factors of Economy, Convenience,

    26                     Fairness, and Comity. Those Factors Virtually Demand

    27                     Supplemental Jurisdiction be Exercised. ........................................5

    28




                                                                  i
          Response to OSC                                                                   5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 3 of 24 Page ID #:33




     1         D. There Are No Exceptional Circumstances or Other Compelling
     2                    Reasons for Declining Jurisdiction. ................................................9
     3      III. CALIFORNIA’S HIGH FREQUENCY LITIGANT STATUTES DO
     4              NOT JUSTIFY DISMISSAL OF PLAINTIFF’S STATE CLAIM. ......... 10
     5
               IV. CALIFORNIA’S RIGHT TO IMPLEMENT AND INTERPRET ITS
     6
                          OWN LAW................................................................................... 12
     7
            V. CONGRESS EXPLICITLY ANTICIPATED AND AUTHORIZED
     8
                    STATUTES LIKE UNRUH. ................................................................ 13
     9
    10      VI. RELIEF SHOULD THIS COURT DISMISS STATE CLAIMS ................. 14
    11         A. A Stay Would Best Preserve the Position of the Parties. ....................... 14
    12
               B. Interlocutory Appeal ............................................................................. 15
    13
            VII. CONCLUSION ...................................................................................... 17
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                               ii
          Response to OSC                                                               5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 4 of 24 Page ID #:34




     1                                           TABLE OF AUTHORITIES

     2    Cases
     3    Arroyo v. Kazmo, USDC Case No. 2:19-cv-02720-PA-MRW .................... 13, 14
     4    Arroyo v. Rosas, 9th Cir. Case No. 19-55974. .................................................. 14
     5    Arroyo v. Unoil, USDC Case No. 2:19-02769-PSG-JEM............................ 13, 14
     6    Baker v. Palo Alto University, Inc.,
     7          2014 WL 631452 (N.D. Cal., 2014) ...........................................................6
     8    Borough of W. Mifflin v. Lancaster,
     9          45 F.3d 780 (3d Cir. 1995)..........................................................................6
    10    Crowe v. Wiltel Communication Systems, 103 F.3d 897, 899 (9th Cir.,
    11       1996). ........................................................................................................... 12
    12    Daenzer v. Wayland Ford, Inc.,
    13          193 F. Supp. 2d 1030 (W.D. Mich. 2002) ...................................................6
    14    Delgado v. Orchard Supply Hardware Corp.,
    15          826 F. Supp.2d 1208 (E.D. Cal. 2011) ....................................................4, 6
    16    Erie R.R. v. Tompkins, 304 U.S. 64 (1938). ....................................................... 12
    17    Graf v. Elgin, J. & E. Ry.,
    18          790 F.2d 1341 (7th Cir.1986).....................................................................5
    19    Gunther v. Lin, 144 Cal.App.4th 223 (2006) ......................................................3
    20    Harris v. Capital Growth Investors XIV, 52 Cal.3d 1142 (1991) .........................3
    21    Jankey v. Lee (2012) 55 Cal.4th 1038, 1049. ................................................... 13
    22    Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, *6 (E.D. Cal.
    23       2018) ............................................................................................................ 11
    24    Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175 (S.D. Cal.
    25       2013) ...............................................................................................................3
    26    Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011). .......4, 6, 9
    27    Kuba v. 1-A Agr. Ass'n,
    28          387 F.3d 850 (9th Cir. 2004) ......................................................................1




                                                                     iii
          Response to OSC                                                                        5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 5 of 24 Page ID #:35




     1    Kuba v. 1-A Agr. Ass'n,
     2       387 F.3d 850 (9th Cir. 2004) ..........................................................................1
     3    Landis v. North America Co. (1936) 299 U.S. 248, 254. .................................. 15
     4    Langer v. Nguyen, USDC Case No. 8:19-cv-00294-JLS-KES ..............................8
     5    Langer v. Tashkaplyan, USDC Case No. 2:19-cv-02278-PA-PLA ......................8
     6    Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007). ............................4
     7    Moore v. Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D. Cal.
     8       2015) .......................................................................................................3, 4, 7
     9    Munson v. Del Taco, Inc., 46 Cal.4th 661 (2009).................................................3
    10    Rosado v. Wyman,
    11          397 U.S. 397 (1970) ....................................................................................5
    12    Schoors v. Seaport Village Operating Co., LLC, 2017 WL 1807954, (S.D.
    13       Cal. May 5, 2017) ........................................................................................4, 9
    14    United Mine Workers of Am. v. Gibbs,
    15          383 U.S. 715 (1966) ....................................................................................5
    16    United States v. Woodbury, 263 F.2d 784, 787-88 (1959, 9th Cir.). ............... 16
    17    Wood v. County of Alameda (1995) 875 F.Supp. 659, 663. .............................. 13
    18
    19
          Statutes
    20
          28 U.S.C § 1292 ............................................................................................... 15
    21
          28 U.S.C. § 1331 .................................................................................................1
    22
          28 U.S.C. § 1367 ...................................................................................... 1, 2, 10
    23
          42 U.S.C. § 12101 et seq. ............................................................................. 1, 13
    24
          Cal. Civ. Code § 1542. ..................................................................................... 17
    25
          Cal. Civ. Code § 51(f) ......................................................................................1, 2
    26
          Cal. Civ. Code § 55.56(g)(4)............................................................................. 12
    27
          Cal. Civ. Proc. Code § 425.50(a)(4) ................................................................. 10
    28




                                                                    iv
          Response to OSC                                                                      5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 6 of 24 Page ID #:36




     1    Cal. Civ. Proc. Code § 425.55(b)(1) ................................................................. 10
     2    Cal. Civ. Proc. Code § 425.55(b)(2) ................................................................. 10
     3    Cal. Gov. Code § 68085.35 ............................................................................. 10
     4    Cal. Gov. Code § 70616.5 ................................................................................ 10
     5    Fed. R. Civ. Proc. 11 ......................................................................................... 10
     6
     7
          Other Authorities
     8
          2015 CA A.B. 1521 (NS) (September 10, 2015).............................................. 13
     9
    10
          Rules
    11
          General Order 56 (N.D. Cal. 2013).................................................................. 16
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                                  v
          Response to OSC                                                                   5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 7 of 24 Page ID #:37




     1               I. THIS COURT SHOULD EXERCISE SUPPLEMENTAL
                  JURISDICTION BECAUSE IT HAS ORIGINAL JURISDICTION
     2            OVER PLAINTIFF’S AMERICANS WITH DISABILITIES ACT
                  CLAIM AND BECAUSE THE UNRUH CLAIM IS SO RELATED
     3             IT FORMS PART OF THE SAME CASE OR CONTROVERSY.
     4             Under 28 U.S.C. § 1367 (“section 1367”), where a district court has
     5    original jurisdiction over a claim, it also has supplemental jurisdiction over “all
     6    other claims that are so related to claims in the action within such original
     7    jurisdiction that they form part of the same case or controversy.” 1 A state claim
     8    is part of the same “case or controversy” as a federal claim when the two “derive
     9    from a common nucleus of operative fact and are such that a plaintiﬀ would
    10    ordinarily be expected to try them in one judicial proceeding.” 2
    11
               A. This Court Has Original Jurisdiction Over Plaintiﬀ’s ADA Claim.
    12
                   “The district courts shall have original jurisdiction of all civil actions
    13
          arising under the… laws… of the United States.” 3 Here, Plaintiﬀ has ﬁled suit
    14
          under the Americans with Disabilities Act 4, a federal statute. Accordingly, the
    15
          Court has original jurisdiction, as the case is a civil action arising under United
    16
          States law.
    17
    18        B. Plaintiﬀ’s State Claim is So Related It Forms Part of the Same Case or
                                             Controversy.
    19
                   Citing Cal. Civ. Code section 51 subsection (f), “The Unruh Act provides
    20
          that a violation of the ADA is a violation of the Unruh Act,” Plaintiﬀ claims a
    21
          violation of the Unruh Act based solely on the ADA violations alleged in the
    22
          Complaint. Dkt. 1.
    23
    24
    25
    26    1
            28 U.S.C. § 1367(a).
    27    2
            Kuba v. 1-A Agr. Ass'n, 387 F.3d 850, 855-56 (9th Cir. 2004).
    28
          3
            28 U.S.C. § 1331.
          4
            42 U.S.C. § 12101 et seq.




                                                   1
          Response to OSC                                             5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 8 of 24 Page ID #:38




     1             Thus, the ADA and Unruh Acts are inextricably intertwined. A violation
     2    of the ADA is a per se violation of Unruh.5 The incident that forms the basis of
     3    both claims is identical. The Parties are identical. The witnesses are identical. All
     4    the documentary evidence (photographs, measurements, bank records, policies,
     5    etc.) are identical. All the case law, regulatory material, regulations, and
     6    accessibility standards necessary to demonstrate liability under both claims are
     7    identical. Plaintiﬀ’s counsel is not aware of a federal and state claim more
     8    intertwined than the ADA/Unruh pair.
     9             Given the per se nature of the Unruh claim and that Plaintiﬀ has only pled
    10    Unruh as being violated per se by the ADA violation, the claims form part of the
    11    same case or controversy.
    12
              II. THE UNRUH CLAIM DOES NOT RAISE A NOVEL OR
    13     COMPLEX ISSUE OF STATE LAW, DOES NOT PREDOMINATE
           OVER THE ADA CLAIM, AND THERE ARE NO EXCEPTIONAL
    14    CIRCUMSTANCES OR COMPELLING REASONS FOR DECLINING
                              JURISDICTION.
    15
                   The exercise of supplemental jurisdiction is mandatory, unless prohibited
    16
          by section 1367(b) or one of the exceptions set forth in section 1367(c) applies.
    17
          Under section 1367(c), a court may decline to exercise supplemental jurisdiction
    18
          where: “(1) the claim raises a novel or complex issue of State law, (2) the claim
    19
          substantially predominates over the claim or claims over which the district court
    20
          has original jurisdiction, (3) the district court has dismissed all claims over which
    21
          it has original jurisdiction, or (4) in exceptional circumstances, there are other
    22
          compelling reasons for declining jurisdiction.”
    23
    24
    25
    26
    27
    28
          5
              Cal. Civ. Code § 51(f).




                                                   2
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 9 of 24 Page ID #:39



               A. Plaintiﬀ’s State Claim Does Not Raise a Novel or Complex Issue of
     1                                      State Law.
     2             Though some courts previously found inclusion of an Unruh Act violation
     3    in an ADA suit to present novel or complex legal issues best left to state courts,
     4    most of these cases centered on whether Unruh requires proof of intentional
     5    discrimination, a now resolved question. 6 There have been a slew of other
     6    arguments raised on this topic but all of them have been resolved or rejected by
     7    courts. To borrow the phrasing of one court, most examples “are either irrelevant
     8    or erroneous.” 7 The bottom line is that “courts routinely exercise jurisdiction
     9    over supplemental claims under [Unruh], as these types of claims do not
    10    generally raise novel or complex issues of state law.” 8
    11
              B. Plaintiﬀ’s State Claim Does Not Substantially Predominate Over the
    12                                     ADA Claim.
    13             As stated above, the incident that forms the basis of both claims is
    14    identical. The parties are identical. The witnesses are identical. All the
    15    documentary evidence (photographs, measurements, bank records, policies,
    16    etc.) are identical. All the case law, regulatory material, regulations, and
    17    accessibility standards necessary to demonstrate liability under both claims are
    18    identical. Proving up the ADA claim is the same work and same eﬀort as proving
    19    up the Unruh claim. As one court summarized:
    20             The state-law claims do not substantially predominate in terms of
                   proof. Indeed, because the claims are mostly based on ADA
    21             violations, the proof for those claims is identical to that needed to
    22
    23
          6
            See, for example, Harris v. Capital Growth Investors XIV, 52 Cal.3d 1142
                  (1991) and Gunther v. Lin, 144 Cal.App.4th 223 (2006), both
    24
                  overruled by Munson v. Del Taco, Inc., 46 Cal.4th 661 (2009).
    25    7
            Moore v. Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D. Cal.
    26            2015) (rejecting the argument that an Unruh claim over a barrier
    27            raises a novel or complex issue of state court).
          8
    28      Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175 (S.D. Cal.
                  2013) (collecting cases, including a Ninth Circuit case).




                                                    3
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 10 of 24 Page ID #:40



                 prove violation of the ADA. For the state-law claims, Plaintiﬀ need
      1          only make an additional showing of the particular “occasions” on
                 which he encountered the barriers or was deterred from visiting
      2          the restaurant because of the barriers in order to make out his
                 claims for statutory damages. To be sure, the availability of
      3          damages under state law means that the state-law claims present a
                 slightly larger scope of issues and oﬀer more comprehensive
      4          remedies. Nonetheless, the Court does not ﬁnd that this causes the
                 state-law claims to substantially predominate this litigation.
      5
          Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011).
      6
      7          Moreover, the mere fact that the Unruh claim has an additional remedy
      8   does not mean that it “substantially predominates” over the case. “Other than
      9   the availability of statutory damages under state law, the state and federal claims
     10   are identical. The burdens of proof and standards of liability are the same.
     11   Indeed, the Unruh Act speciﬁcally provides that a violation under the ADA also
     12   constitutes a violation of the Unruh Act.” 9
     13          It is hard to reach a diﬀerent conclusion on this topic. “Plaintiﬀ's state and
     14   federal law claim involve the identical nucleus of operative facts, and require a
     15   very similar, if not identical, showing in order to succeed.” 10 This court should
     16   not decline supplemental jurisdiction on the basis that the Unruh claim for a
     17   statutory penalty substantially predominates. It simply does not. Encountering
     18   an ADA barrier is not only the standard for an ADA violation but is also the
     19   standard for recovery of statutory damages. “The litigant need not prove she
     20   suﬀered actual damages to recover the independent statutory damages of
     21   $4,000.” 11 In this case, speciﬁcally, Plaintiﬀ only alleges 1 visit and one
     22
     23
          9
            Moore, 85 F.Supp.3d at 1194 (ﬁnding that an Unruh claim for statutory
     24
                 damages does not substantially predominate over the federal ADA
     25          claim); see also Schoors v. Seaport Village Operating Co., LLC, 2017
     26          WL 1807954, (S.D. Cal. May 5, 2017).
          10
     27      Delgado v. Orchard Supply Hardware Corp., 826 F. Supp. 2d 1208, 1221
                 (E.D. Cal. 2011) (ﬁnding no substantial predominance).
     28   11
             Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).




                                                   4
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 11 of 24 Page ID #:41




      1   deterrence, based on the knowledge of the inaccessible facilities, totaling $8,000
      2   in statutory penalties.
      3
                C. The Supreme Court Has Stated that the Most Important
      4     Considerations are Factors of Economy, Convenience, Fairness, and
           Comity. Those Factors Virtually Demand Supplemental Jurisdiction be
      5                                 Exercised.
      6          More importantly, even substantial predominance is found, the Court is
      7   required to take the next step and consider the impact of declining or exercising
      8   supplemental jurisdiction: the “justiﬁcation” underlying the decision whether to
      9   maintain supplemental jurisdiction or dismiss claims, “lies in considerations of
     10   judicial economy, convenience and fairness to litigants…” 12 In fact, the Courts
     11   have recognized that judicial economy is the “essential policy behind the modern
     12   doctrine of pendent jurisdiction…” 13       As the Supreme Court noted: the
     13   “commonsense policy of pendent jurisdiction” is “the conservation of judicial
     14   energy and the avoidance of multiplicity of litigation.”14
     15          Here, if this Court were to decline to exercise supplemental jurisdiction
     16   over the state claim, it would result in the plaintiﬀ pursuing the Unruh claim in
     17   state court while, simultaneously, prosecuting his ADA claim in federal court.
     18   Given that the plaintiﬀ’s state claim is predicated upon a ﬁnding that the ADA
     19   has been violated, this means that almost identical cases would be prosecuted in
     20   two diﬀerent forums.
     21          As one Court presiding over an ADA/Unruh case recently noted, “Forcing
     22   these parties to litigate two nearly-identical cases in separate venues—one here
     23
     24
     25
     26
          12
     27      United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).
          13
             Graf v. Elgin, J. & E. Ry., 790 F.2d 1341, 1347–48 (7th Cir.1986).
     28   14
             Rosado v. Wyman, 397 U.S. 397, 405 (1970).




                                                  5
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 12 of 24 Page ID #:42




      1   and one in state court—is neither convenient, economical, nor fair.”15 Likewise,
      2   the Delgado court reasoned:
      3          Here, the claims arise from a common nucleus of operative facts.
                 Both the federal and state law claims are based upon architectural
      4          barriers which infringe upon the accessibility to the OSH Store.
                 Accordingly, this Court has supplemental jurisdiction over the
      5          state law claims. The Court will exercise supplemental jurisdiction
                 over the state law claims. Here, the state issues are not unsettled or
      6          novel and complex. Plaintiﬀ's state and federal law claim involve
                 the identical nucleus of operative facts, and require a very similar,
      7          if not identical, showing in order to succeed. If this court forced
                 plaintiﬀ to pursue his state law claims in state court, the result
      8          would be two highly duplicative trials, constituting an unnecessary
                 expenditure of plaintiﬀ's, defendant's, and the two courts'
      9          resources. As a practical matter, plaintiﬀ's state law claims for
                 damages may be the driving force behind this action. To rule as
     10          OSH proposes, however, would eﬀectively preclude a district court
                 from ever asserting supplemental jurisdiction over a state law
     11          claim under the Unruh Act.
     12   Delgado, 826 F. Supp. at 1221.
     13
     14          The Kohler case presents a lengthy analysis of the issue and concluded
     15   that fairness favored keeping the Unruh claim in federal court “rather than in a
     16   separate, and largely redundant, state-court suit.” 16 Another court held that
     17   supplemental jurisdiction should be exercised where “declining jurisdiction
     18   would simply require twice the expenditure of resources as to the evidentiary
     19   determinations.” 17 Another framing of the analysis states that supplemental
     20   jurisdiction should be exercised to avoid “two parallel proceedings, one in
     21   federal court and one in the state system.”18 Here, the principles of judicial
     22   economy and fairness militates toward keeping Unruh.
     23
     24   15
             Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal.,
     25          2014).
          16
     26      Kohler, 794 F. Supp. 2d at 1096.
          17
     27      Daenzer v. Wayland Ford, Inc., 193 F. Supp. 2d 1030, 1043 (W.D. Mich.
                 2002).
     28   18
             Borough of W. Miﬄin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995).




                                                   6
          Response to OSC                                             5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 13 of 24 Page ID #:43




      1          In fact, in Gibbs, the Court noted that even in circumstances where the federal
      2   claim has been lost, the Court may want to maintain supplemental jurisdiction
      3   where the state claim is so closely intertwined with the federal claims: “There
      4   may, on the other hand, be situations in which the state claim is so closely tied to
      5   questions of federal policy that the argument for exercise of pendent jurisdiction
      6   is particularly strong.” 19
      7          Although some courts have declined supplemental jurisdiction under a
      8   “substantial predominance” standard, those decisions are scattered and cannot
      9   withstand serious scrutiny. But, more importantly, those other decisions never
     10   address the factors that the Supreme Court have said are essential, namely
     11   economy, convenience, fairness, and comity. As the Moore court stated, those
     12   decisions, “failed to address how declining jurisdiction served these the values
     13   of economy, convenience, fairness, and comity.”20 It is hard to argue with the
     14   Moore court’s conclusion that: “the Court's exercise of supplemental jurisdiction
     15   would best advance economy, convenience, fairness, and comity. The state and
     16   federal claims are so intertwined that it makes little sense to decline
     17   supplemental jurisdiction. To do so would create the danger of multiple suits,
     18   courts rushing to judgment, increased litigation costs, and wasted judicial
     19   resources.”21
     20          This is not just a calendar clearing exercise that the court is considering.
     21   Were the Court to deny federal jurisdiction to Plaintiﬀ’s state claims, Plaintiﬀ
     22   would have to litigate these claims in parallel in state court, or abandon the right
     23   to ﬁle well-pleaded and meritorious claims in federal court entirely. Plaintiﬀ’s
     24   state claim is predicated on adjudication of the federal claim, over which this
     25   Court has original jurisdiction. This puts Plaintiﬀ’s claims in a complicated
     26
     27
          19
             Gibbs, 383 U.S. at 727.
          20
             Moore, 85 F.Supp.3d at 1194.
     28   21
             Id.




                                                    7
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 14 of 24 Page ID #:44




      1   position, as the state court claim cannot reasonably be resolved without ﬁnal
      2   resolution of the federal case, or risk inconsistent decisions on identical facts.
      3           Further, judges across the Central District have issued identical orders to
      4   show cause in dozens of other cases (at last tally, Plaintiﬀ’s counsel has identiﬁed
      5   ﬁve district court judges issuing more than 125 identical or similar orders to
      6   show cause, and more have come in since the last count). Notably, these orders
      7   issued irrespective of the posture of the case; orders have issued even in cases in
      8   which a notice of settlement or application for default judgment has been ﬁled. 22 This
      9   is a question of law that unquestionably aﬀects the outcome of litigation in this
     10   district, not just in this case, but potentially every single other ADA claim ﬁled
     11   that also alleges violations of state law. However, the ﬂood of orders issued,
     12   particularly in cases on the brink of resolution, demonstrates the impact of the
     13   Court declining supplemental jurisdiction. Instead of these more than 125 cases
     14   taking up one judge’s docket, declining supplemental jurisdiction would result in
     15   further clogging of the state court, while the very same case runs parallel in
     16   federal court. Cases in which a judgment was all but obtained would be required
     17   to be reﬁled in state court unnecessarily. Defendants would have to ﬁght
     18   allegations of the same facts on two fronts, often duplicating their attorney fees
     19   and costs. And the federal courts would still have original jurisdiction over the
     20   ADA claims. There is no universe in which declining supplemental jurisdiction
     21   promotes judicial economy, convenience, or fairness to the litigants. As one court
     22   recently noted: “the Court ﬁnds the opposite and concludes that declining
     23   supplemental jurisdiction in the present matter would be an unnecessary
     24
     25
     26
          22
     27        See Langer v. Nguyen, USDC Case No. 8:19-cv-00294-JLS-KES and
     28            Langer v. Tashkaplyan, USDC Case No. 2:19-cv-02278-PA-PLA ,
                   for example.




                                                    8
          Response to OSC                                               5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 15 of 24 Page ID #:45




      1   expenditure of the Plaintiﬀ, Defendants, and the state and federal courts'
      2   resources.”23
      3
                D. There Are No Exceptional Circumstances or Other Compelling
      4                       Reasons for Declining Jurisdiction.
      5           As noted, ﬁve central district judges have issued more than 125 OSCs on
      6   this topic. While most have not identiﬁed any speciﬁc rationale in their orders
      7   identifying exceptional circumstances or compelling reasons for declining
      8   jurisdiction, some courts have been more expansive in their OSCs and cited
      9   heavily to California state law procedures and noted that plaintiﬀs seem to be
     10   forum shopping to avoid state court requirements. But a litigant choosing from
     11   two proper jurisdictions is not inappropriate forum shopping, is not
     12   “exceptional,” and does not provide a compelling reason to decline to exercise
     13   supplemental jurisdiction. As one court explained:
     14           [T]he fact that Plaintiﬀ is “forum shopping” by ﬁling suit in this
                  Court rather than state court does not constitute a “compelling
     15           reason” for declining jurisdiction. There is no reason why Plaintiﬀ
                  should have to ﬁle his claims in state court instead. “This sort of
     16           forum-shopping is commonplace among plaintiﬀs and removing
                  defendants alike and is not an ‘exceptional’ circumstance giving
     17           rise to compelling reasons for declining jurisdiction, as required
                  by section 1367(c)(4).” Chavez, 2005 WL 3477848, at *2. The
     18           fact that Plaintiﬀ and his counsel frequently ﬁle suits asserting
                  disability rights violations does not change this conclusion. The
     19           Ninth Circuit has acknowledged that “[f]or the ADA to yield its
                  promise of equal access for the disabled, it may indeed be
     20           necessary and desirable for committed individuals to bring serial
                  litigation advancing the time when public accommodations will be
     21           compliant with the ADA.” Molski v. Evergreen Dynasty Corp., 500
                  F.3d 1047, 1062 (9th Cir.2007). Nothing bars Plaintiﬀ from
     22           frequently invoking a federal forum to remedy ADA violations.
     23   Kohler, 794 F.Supp.2d at 1096; see also Schoors v. Seaport Village Operating Co.,
          LLC, 2017 WL 1807954, *5 (S.D. Cal. May 5, 2017) (adopting the same
     24   rationale).
     25
     26
     27
     28   23
               Schoors, 2017 WL 1807954, at *5.




                                                  9
          Response to OSC                                            5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 16 of 24 Page ID #:46



          III. CALIFORNIA’S HIGH FREQUENCY LITIGANT STATUTES DO
      1       NOT JUSTIFY DISMISSAL OF PLAINTIFF’S STATE CLAIM.
      2          California’s “high-frequency litigant” statutes do not give reason under
      3   the § 1367(c) exceptions to decline supplemental jurisdiction. “High-frequency
      4   litigants” are deﬁned by section 425.55 of the California Code of Civil
      5   Procedure as “A plaintiﬀ who has ﬁled 10 or more complaints alleging a
      6   construction-related accessibility violation within the 12-month period
      7   immediately preceding the ﬁling of the current complaint alleging a
      8   construction-related accessibility violation” 24 or “An attorney who has
      9   represented… 10 or more high-frequency litigant plaintiﬀs in actions that were
     10   resolved within the 12-month period immediately preceding the ﬁling of the
     11   current complaint…” 25 Undoubtedly, many of plaintiﬀ’s counsel’s clients fall
     12   within this deﬁnition, although plaintiﬀ’s counsel himself does not (as explained
     13   in the attached declaration).
     14          However, this means little to the prosecution of a case. There are only
     15   three consequences in state court litigation for a plaintiﬀ being identiﬁed as a
     16   high-frequency litigant. First, such plaintiﬀs must add some speciﬁc facts in their
     17   complaint and verify the complaint certifying that it comports with… the exact
     18   language of Fed. R. Civ. Proc. 11.26 But those “facts” are either required under
     19   Federal Rule 26’s initial disclosure requirement or readily available in discovery.
     20   Additionally, plaintiﬀ’s counsel is already subject to Rule 11 in federal court.
     21   Second, there is an additional $1,000 ﬁling fee, 27 which is divided into the
     22   general fund and the trial court trust fund. 28 This fee serves to relieve workload
     23
     24
     25   24
             Cal. Civ. Proc. Code § 425.55(b)(1).
     26   25
             Cal. Civ. Proc. Code § 425.55(b)(2).
     27   26
             Cal. Civ. Proc. Code § 425.50(a)(4).
     28
          27
             Cal. Gov. Code § 70616.5.
          28
             Cal. Gov. Code § 68085.35.




                                                  10
          Response to OSC                                            5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 17 of 24 Page ID #:47




      1   to the trial courts.29 Ironically, though, the workload of the trial courts would be
      2   massively increased if this Court were to decline supplemental jurisdiction.
      3   Finally, there are stay and early evaluation procedures in state court for these
      4   cases. But those same procedures—almost identical in nature—are available in
      5   the Central District with the ADA Disability Access Litigation program and use
      6   of ADR Form 20. A defendant can request and a court can sua sponte order the
      7   parties to participate in this process.
      8            In any event, there is nothing unique in the state court procedures that are
      9   not replicated in some fashion in the federal system. It is not the federal court’s
     10   task to decide that it likes state court procedures better and to force a plaintiﬀ to
     11   take his case to state court because of that preference. That is not a compelling
     12   reason. In summary, as one court stated about the most proliﬁc ADA plaintiﬀ on
     13   the planet:
     14            Litigants in federal court routinely bring both federal and state law
                   causes of action, and the federal courts routinely resolve all such
     15            claims. There is nothing improper about Johnson, or any other
                   litigant, following this well established and commonly used
     16            practice. The Court acknowledges that California has established
                   a heightened pleading standard for high frequency litigants. As
     17            such, considerations of comity favor permitting California courts
                   to follow, interpret, and enforce California pleading standards.
     18            However, as explained in Schoors and Johnson, it is not eﬃcient,
                   convenient, or fair to require Johnson to ﬁle two nearly identical
     19            cases involve materially identical proof and issues. It is judicially
                   more economical for a single court to resolve the dispute between
     20            Johnson and MSM, instead of requiring duplicative eﬀorts in
                   multiple courts, possibly involving multiple juries, and possibly
     21            leading to inconsistent results. Finally, even if Johnson is forum
                   shopping, the Court continues to ﬁnd that such forum shopping is
     22            not suﬃcient to justify declining supplemental jurisdiction.
     23   Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, *6 (E.D. Cal. 2018)
          (citations omitted for readability).
     24
     25
     26
     27
     28
          29
               2015 CA A.B. 1521 (NS) (September 10, 2015).




                                                    11
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 18 of 24 Page ID #:48



               IV. CALIFORNIA’S RIGHT TO IMPLEMENT AND INTERPRET ITS
      1                                OWN LAW
      2            Every ﬁrst year law student has the principles of Erie drilled into them in
      3   their ﬁrst semester: In federal question cases, federal courts apply federal law to
      4   both substantive and procedural matters while claims under supplemental
      5   jurisdiction federal courts applies state law to substantive issues, and federal law
      6   to procedural issues. 30 Presumably the California legislature is well acquainted
      7   with these principles as well, as it has deftly amended Unruh with a variety of
      8   modiﬁcations that bind the federal court as to substantive application of law,
      9   while creating limited procedural changes. California did not seek to prevent
     10   litigants from ﬁling cases, it sought to prevent abusive litigation, and it was
     11   successful. In the exact same law that created the heightened pleading
     12   requirements and fees the legislature substantively expanded protections for
     13   small businesses by providing immunity to damages for proactive business
     14   owners and expanding existing protections. 31 It also declined to create barriers
     15   to ﬁling complaints based on meritorious claims. It seems quite paternalistic to
     16   state that California is being denied the opportunity to dictate the litigation of its
     17   own laws, when California is well aware how to craft legislation that would
     18   inﬂuence the enforcement of its laws in federal court: it has done so multiple
     19   times this decade! Despite this, the Court has decided to selectively interpret
     20   Erie, which directs the court to disregard state procedures, as creating a reverse
     21   preclusion on federal courts by allowing state court procedure to justify declining
     22   to enforce state claims in federal court. Federal courts are not intended to give
     23   deference to state procedural issues, so declining jurisdiction on the basis of
     24   procedure is a truly extraordinary justiﬁcation, and certainly not a rationale that
     25   was imagined by Gibbs.
     26
     27
          30
               Crowe v. Wiltel Communication Systems, 103 F.3d 897, 899 (9th Cir. 1996).
     28   31
               Cal. Civ. Code § 55.56(g)(4).




                                                   12
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 19 of 24 Page ID #:49




      1
            V. CONGRESS EXPLICITLY ANTICIPATED AND AUTHORIZED
      2                    STATUTES LIKE UNRUH.
      3          In orders issued in Arroyo v. Kazmo and Arroyo v. Unoil32 on the same day
      4   [the ﬁrst of dozens of orders to show cause re: supplemental jurisdiction issued
      5   on all pending Unruh claims in several courts], it was suggested that ﬁling the
      6   damages claims under state law is counter to the intent of the US Congress that
      7   did not authorize damages for violations of the ADA, suggesting that the Court
      8   acts under Congressional mandate by “restoring the balance Congress struck
      9   when it enacted the ADA.” While it is factually true that Congress did not provide
     10   damages under the ADA, it is false that this is something that was against, or
     11   unexpected by Congress. In passing the ADA, Congress explicitly invited
     12   augmenting legislation from the states. “Nothing in this Act shall be construed to
     13   invalidate or limit the remedies, rights, and procedures of any… law of any State…
     14   that provides greater or equal protection for the rights of individuals with
     15   disability than are aﬀorded by this Act.” 33   34
                                                              The House Judiciary Committee
     16   even explicitly discussed California’s expanded remedies and conﬁrmed that the
     17   ADA as a whole should be read to preserve individuals’ rights to decide whether
     18   to “sue under the state law as well, or instead.”35 And further “the purpose of the
     19   ADA is to “maximize the options available to plaintiﬀs.” 36 What this Court
     20   fashions as defending the intent of Congress it accomplishes by acting counter to
     21   it and discriminating against those with disabilities in limiting their choice of
     22
     23
     24   32
               Kazmo and Unoil orders attached as Exhibits 1 and 2.
     25   33
               Jankey v. Lee (2012) 55 Cal.4th 1038, 1049.
     26   34
               42 U.S.C. § 12201 (b).
          35
     27        Jankey v. Lee at 1050 citing H.R.Rep. No. 101–485(III), 2d Sess., p. 70
                   (1990), reprinted in 1990 U.S.Code Cong. & Admin. News, p. 493.
     28   36
               Wood v. County of Alameda (1995) 875 F.Supp. 659, 663.




                                                  13
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 20 of 24 Page ID #:50




      1   forums. 37 ADA plaintiﬀs unquestionably properly ﬁle their claims in federal
      2   court, and those state claims that share the same facts are properly ﬁled
      3   alongside them. The suggestion that they are not precluded from litigating them
      4   together if they choose state court binds their choices in a discriminatory way.
      5   Neither the civil procedure of the state of California, nor feelings of animus
      6   towards the case load38 of meritorious ADA and Unruh claims justiﬁes the
      7   extraordinary act of denying access to the federal court system of properly
      8   pleaded causes of actions.
      9
               VI. RELIEF SHOULD THIS COURT DISMISS STATE CLAIMS
     10
                 Should the court maintain jurisdiction, no relief is required. However,
     11
          should this court decline jurisdiction on the state claims, Plaintiﬀ requests the
     12
          court either stay that order and the case pending resolution of the appeal in
     13
          Arroyo v. Rosas, or in the alternative certify this matter for immediate appeal.
     14
     15           A. A Stay Would Best Preserve the Position of the Parties.
     16          Should this Court be inclined to decline jurisdiction over the related state
     17   claim, Plaintiﬀ asks that the Court stay this matter pending resolution of the
     18   appeal ﬁled in Arroyo v. Rosas. 39 In that matter, the District Court dismissed the
     19   state claims declining jurisdiction after granting summary judgment on the
     20   federal claims. The rationale for the dismissal appears to mirror the rationale
     21   used in the various OSCs issued throughout this District.
     22
     23
     24
     25   37
             This is worth more than a footnote, but this is an important issue as
     26          many state courtrooms and aging state courthouses themselves
     27          struggle with accessibility.
          38
             Kazmo and Unoil pages 5 and 7.
     28   39 th
             9 Cir. Case No. 19-55974.




                                                  14
          Response to OSC                                             5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 21 of 24 Page ID #:51




      1            The Court’s power to stay proceedings is inherent in its power to control
      2   its docket. 40 In deciding the propriety of a stay, the Court should conﬁrm the
      3   issues in the two cases are the same and should analyze whether the non-moving
      4   party can be protected from prejudice. 41 Both of these factors are met here.
      5   Should this matter not be stayed and the state claims dismissed, this matter will
      6   proceed to be litigated in two diﬀerent forums with great duplication of expenses,
      7   with any resolution on the merits destined for review by the 9th Circuit. A stay will
      8   allow the defendants to make any remediation of the claimed barriers during the
      9   period of the stay and would not prevent attempts to resolve the claim. This
     10   would not prejudice the defendants in any way, as any resolution of this matter
     11   would be predicated on resolution of this issue surrounding supplemental
     12   jurisdiction. Issuing a stay best preserves the rights and resources of the parties.
     13
                                       B. Interlocutory Appeal
     14
                   In the alternative, if the Court does not issue a stay and still decides to
     15
          dismiss, Plaintiﬀ requests that this Court certify this matter for interlocutory
     16
          appeal pursuant to 28 U.S.C § 1292. This is proper here as this order would
     17
          invoke a controlling question of law, there is a substantial diﬀerence of opinion
     18
          on this issue, and an immediate appeal would materially advance ultimate
     19
          termination of this litigation.42
     20
     21
     22
     23
     24
     25
     26
          40
     27        Landis v. North America Co. (1936) 299 U.S. 248, 254.
          41
               Id. at 254.
     28   42
               28 U.S.C § 1292.




                                                   15
          Response to OSC                                              5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 22 of 24 Page ID #:52



                             1. The Decision Involves a Controlling Question of Law.
      1
                     All that must be shown in order for a question to be a “controlling question
      2
          of law” is that resolution of the issue on appeal could aﬀect the outcome of
      3
          litigation in the district court. 43 It is well settled that the issue need not be
      4
          dispositive of the lawsuit in order to be controlling.44
      5
                     Resolution of this issue on appeal would unquestionably aﬀect the outcome
      6
          of litigation in this district, not just in this case, but potentially every single other
      7
          ADA claim ﬁled that also alleges violations of state law. (By at least one court’s
      8
          estimate, 24% of the total civil litigation ﬁled in this district in 2019.)
      9
     10         2. The Order is based on a Finding on which there is Substantial Diﬀerence of
                                                 Opinion.
     11
                     The question of whether a court should retain jurisdiction over parallel
     12
          state claims is highly varied in the various federal courts in the state of California,
     13
          as was cited in numerous cases above. The Northern District of California has
     14
          created an entire program for the handling of ADA claims that explicitly
     15
          anticipates inclusion of state claims. (See: General Order 56). The Eastern
     16
          District has resolved thousands of cases with similar posture, while frequently
     17
          declining to dismiss state claims even when federal claims have been resolved.
     18
          Within this district itself, there is a diﬀerence of opinion, where some judges have
     19
          chosen to retain jurisdiction when the propriety of supplemental jurisdiction has
     20
          been questioned, and others, as suggested by the OSC here, have dismissed the
     21
          claims entirely without consideration of the merits of the federal claims.
     22
                     Supplemental Jurisdiction contains multiple caveats that allow for
     23
          discretion, however no discretion is unfettered. Appellate review of this decision
     24
          will enable other courts to decide whether or not to follow this procedure, an
     25
          important issue given the quantity of the cases aﬀected.
     26
     27
          43
               United States v. Woodbury, 263 F.2d 784, 787-88 (1959, 9th Cir.).
     28   44
               Id.




                                                       16
          Response to OSC                                                 5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 23 of 24 Page ID #:53




      1
              3. Immediate Review will Materially Advance Termination of This and Other
      2                                      Litigation.
      3         The vast majority of civil litigation is settled between the parties. The entire
      4   calculus of reaching a settlement is to resolve the claims between the parties to
      5   allow for the control of risk. The California legislature has sought to facilitate this
      6   by deﬁning the scope of waiver that is permissible in a settlement agreement via
      7   the 1542 waiver. The parties in this matter cannot resolve this matter in its
      8   entirety if a dismissal order of the state claim is issued by this Court, due to the
      9   uncertainty that it creates. At minimum, an additional lawsuit will be ﬁled in state
     10   court, meaning that the parties will only be able reach a full resolution of claims
     11   if the dismissed claims are considered as part of the settlement.
     12          This district requires that the parties engage in mandatory ADR during
     13   litigation. It is unclear how the parties could meaningfully discuss settlement
     14   that would put to rest the claims between the parties given the ambiguity
     15   concerning the state of the plaintiﬀ’s state claims. Immediate review if a
     16   dismissal issues will allow the parties to more eﬃciently resolve this claim.
     17
                                         VII. CONCLUSION
     18
                 The plaintiﬀ respectfully requests this Court to continue to exercise
     19
          supplemental jurisdiction over the Unruh Civil Rights Act claim. Dismissing the
     20
          state claim would result in a reﬁling of the state claim in state court, with
     21
          additional ﬁling fees not only for plaintiﬀ but also for the defendants (each of
     22
          which would have to ﬁle a ﬁrst appearance fee) and if the case did not settle:
     23
          discovery in both forums, case management and scheduling conference
     24
          appearances in both forums, dispositive and other motions in both forums,
     25
          mandatory settlement conferences in both forums, and trial in both forums – all
     26
          of which involve the same parties, witnesses, factual claims, property, evidence,
     27
          and presentation. This would oﬀend the notions of fairness, judicial economy,
     28




                                                    17
          Response to OSC                                               5:19-cv-01784-RGK-SHK
Case 5:19-cv-01784-RGK-SHK Document 12 Filed 10/01/19 Page 24 of 24 Page ID #:54




      1   and convenience that are the cornerstone of the analysis about supplemental
      2   jurisdiction.
      3          Further, if the Court is inclined to dismiss Plaintiﬀ’s state claim, Plaintiﬀ
      4   requests an immediate stay pending appeal of Arroyo v. Rosas or, in the
      5   alternative, Plaintiﬀ requests the Court certify the matter for interlocutory
      6   appeal.
      7
      8   Dated: September 30, 2019                    CENTER FOR DISABILITY ACCESS
      9
                                                       By: /s/ Russell C. Handy
     10
                                                       Russell C. Handy
     11                                                Attorneys for Plaintiﬀ

     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                                                  18
          Response to OSC                                             5:19-cv-01784-RGK-SHK
